Citation Nr: 1814267	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-12 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon III, Attorney


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to September 1957.  He died in July 2003, and the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A hearing was not requested.  

In March 2015, the Board denied entitlement to nonservice-connected death pension benefits.  The Appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a joint motion to remand (JMR), the Court, in a January 2016 Order, vacated the Board's decision and remanded this issue back to the Board for development consistent with the JMR.

In January 2017, the Board remanded the Appellant's claim to obtain the Veteran's Army National Guard service medical and personnel records.  


FINDING OF FACT

The Veteran did not serve on active duty for ninety days or more during a period of war.


CONCLUSION OF LAW

The criteria for nonservice-connected death pension benefits are not met.  38 U.S.C. §§ 101, 1521, 1541 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Death pension is a benefit that is payable to a veteran's surviving spouse because of the veteran's nonservice-connected death.  38 U.S.C. § 1541(a).  Basic entitlement exists if (i) the veteran served for ninety days or more during a period or periods of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability based on wartime service; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3. 

Eligibility for VA pension benefits requires an initial showing that a veteran served on active duty for at least 90 days during a period of war.  38 U.S.C. § 1521; 38 C.F.R. §§ 3.2, 3.3.  The term "period of war" is defined by statute to mean the Spanish-American War (from April 21, 1898 to July 4, 1902), the Mexican Border Period (from May 9, 1916 to April 5, 1917), World War I (April 6, 1917 to November 11, 1918), World War II (December 7, 1941 to December 31, 1946), the Korean Conflict (June 27, 1950 to January 31, 1955), the Vietnam Era (February 28, 1961 to May 7, 1975, for Veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975, for all other cases), and the Persian Gulf War (from August 2, 1990 and ending on a date yet to be prescribed).  38 U.S.C. § 101; 38 C.F.R. § 3.2. 

Applicable regulations provide that the term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C. §§ 101(21), (24); see also 38 C.F.R. § 3.6 (defining active duty, ACDUTRA, and INACDUTRA).  

In January 2016, the Court granted a joint motion for remand that raised two errors with the Board's March 2015 decision.  First, that "[t]he Board erred in requiring the Veteran be service connected for a disability to satisfy the requirements of 38 C.F.R. § 101(24)(B)."  Second, that by not requesting copies of the Veteran's Army National Guard service medical and personnel records, the Board failed to comply with its duty to assist.  

In January 2017, the Board remanded the Appellant's claim to obtain the Veteran's Army National Guard service medical and personnel records.  The New York Army National Guard Military Personnel informed the RO that it "was unable to locate any services and records for [the Veteran]."  See August 2017 third-party correspondence.  The RO was previously informed that the Veteran's service treatment records were lost in a fire.  See April 2013 third-party correspondence.  The only service-related records in the Veteran's file are his DD-214, a photograph of the Veteran in his military uniform, and a September 1957 certificate indicating his honorable discharge from service.  Further, in November 2013, the Social Security Administration informed the RO that it had no records for the Veteran.   

The Veteran's DD-214 indicates that he served on active duty from January 1957 to September 1957.  This is after the Korean Conflict and prior to the Vietnam Era.  As such, he had no active service during a period of war.  38 C.F.R. § 3.2.  Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  See Venturella v. Gober, 10 Vet. App. 340 (1997); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Additionally, the Veteran had no service-connected disabilities at the time of his death.  For these reasons, the Appellant cannot receive death pension benefits based on the Veteran's active duty service in 1957.  

The Veteran also served in the Army National Guard from June 1952 to July 1956, which includes service during the Korean Conflict.  See National Guard Discharge (received 1/1/12).  As already noted, the RO requested medical and personnel records for this period, but was informed that no such records exist.  The Veteran has no service-connected disorders and neither the Appellant nor her attorney has argued that the Veteran was injured or disabled during the Veteran's National Guard Duty.  VA Medical records in the Veteran's file also contain no apparent mention of an injury or disability that occurred during the Veteran's National Guard Duty.  Since there is no evidence of disability during the Veteran's National Guard duty, this period does not constitute active service under 38 U.S.C. § 101(24).  Therefore, Appellant cannot receive death pension benefits based on the Veteran's National Guard Duty during and after the Korean War.  

For these reasons, Appellant's claim for death pension benefits must be denied.


ORDER

Entitlement to nonservice-connected death pension benefits is denied.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


